Appeal by the husband from an order of the Family Court, Westchester County (Murphy, J.), entered February 14, 1992.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Judge Murphy of the Family Court.
We note, however, that pursuant to this Court’s decision in Matter of Cassano v Cassano (203 AD2d 563), open-ended awards for future unreimbursed medical expenses are not improper (see, Family Ct Act § 413 [1] [c] [5]; Domestic Relations Law § 240 [1-b] [c] [5]). Sullivan, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.